BEATTY C. J., concurring
I concurin the judgment. The most important question in the case is whether Mrs. Dennis ever became administratrix of her husband’s estate. She certainly never had letters of administration in due form, and expressions have been used in the opinions of this court in several cases which at first glance would seem to imply that without letters regularly issued in due form there is no administration; or, in other words, that letters of administration, instead of being merely evidence of authority to administer, are themselves the only source of such authority. (Estate of Hamilton, 34 Cal. 469; Pryor v. Downey, 50 Cal. 399; 19 Am. Rep. 656; Staples v. Con*48nor, 79 Cal. 15.) But a critical examination of these cases will Show that in none of them was the proposition as here stated actually involved In every instance there had not only been a failure to take out regular letters of administration, hut also a failure to comply with one or more of the essential conditions expressly imposed by the order (or in the last ease the law) authorizing the party to administer, that is to say, he had failed to take the oath or file the bond, or both. Hone of those cases, therefore, is necessarily inconsistent with the view that one who has fully complied with all the conditions of the order of appointment by taking the oath, filing his bond, etc., and who has acted as administrator under the orders and direction and with the sanction and approval of the court, should, as against any collateral attack upon his authority, he held to he the administrator, whether he holds letters in due form or not.
And this in my opinion is the correct view. Letters of administration do not constitute the authority of the administrator, hut are merely evidence of it; and the only object of the statute in requiring letters to issue under the seal of the court, and to he recorded with the oath of office subscribed and attached, is to create and preserve permanent and authentic evidence of the due qualification and authority of the administrator. For this purpose it is highly important that the directions of the statute should be strictly followed in order to prevent a failure of proof when other evidence has been lost. But this evidence of authority is not exclusive, and when, as in this case, there is other satisfactory evidence or an admission in the pleadings that all the conditions of the order of appointment have been complied with, and when the appointee has gone on and administered the estate under the direction of the court, receiving with its approval and sanction a fair price in exchange for the property of the estate, there is neither reason nor precedent for holding that there has in fact been no administration merely because formal letters of administration have not been issued. This view is fully supported by the decision of this court in Beckett v. Selover, 7 Cal. 338; 68 Am. Dec. 237.
But it may he objected that the statement is not correct that the administratrix in this case is shown to have complied with all the conditions of her appointment, because it clearly appears *49not only from the pleadings hut from the evidence that she never subscribed the oath of office. This is true, but it is also true that the order of the probate court did not require her to subscribe, but only to take, the oath, which she did. It is not charged in the complaint that she did not take the oath, and the order of the court which is set out in the complaint shows that she was not required to subscribe it. On the trial of the action as between the minor plaintiff and the defendants it was also found .upon sufficient evidence that the administratrix took the oath.
All this may sound extremely technical, but such is the nature of the case. The plaintiffs here are endeavoring, upon the ground of purely technical defects in a probate sale, to recover land for which their natural guardian, while assuming to act- as administratrix of their ancestor’s estate, received full value from bona fide purchasers, who, as we may infer from the large number of defendants, have subdivided and improved it, thereby adding immensely to its value. To such a contention a technical objection, if sufficient, is all that is required. My conclusion is, that Mrs. Dennis must in this proceeding be held to have been the duly authorized administratrix of her deceased husband’s estate.
But, although she must be held in any collateral proceeding to have been the duly authorized administratrix, it must be conceded that the order of the superior court for the sale of the land in controversy was void for want of the notice required by sections 1538 and 1539 of the Code of Civil Procedure, and this! being so it is necessary to inquire whether the defect in the title of defendants has been cured by lapse of time or otherwise. -
As to the bar of .the statute of limitations I do not concur in the commissioner’s opinion that the time prescribed by section 1573 of the Code of Civil Procedure commences to run from the time when the final account of the administrator ought to be settled. The principal argument in favor of this proposition is, that upon any other view the right of action might be indefinitely prolonged by the mere fault of the administrator in failing to present his final account. But this argument loses all its force when it is considered that the period of limitation pre scribed by sections 1573 and 1571 is not the only limitation upon *50which purchasers at probate sales may rely. They, like all other holders of land, have the benefit of the general statute making five years adverse possession a bar, and it is not possible, therefore, that the neglect of an administrator or executor to account could perpetuate any infirmity of their title. As against minor heirs they have the additional protection of section 1574, which, upon what I deem to be its proper construction, bars the right to sue in three years after such heirs reach their majority, irrespective of the settlement of the administrator’s account. Under this section I think it appears from the complaint that the action of the two plaintiffs herein, who were more than three years past their majority when the original complaint was filed, was barred, and that the ruling of the court sustaining the demurrers as to them was correct, and that the judgment as against them should be affirmed upon this ground alone. They are not saved by their allegation that the facts upon which their action is founded came to their knowledge within three years of the commencement of the action, because they offer no explanation or excuse for their ignorance.
But the minor plaintiff is not, in my opinion, affected by either section 1573 or section 1574 of the Code of Civil Procedure, and if his action is barred by any period of limitation it must be by the five-year period prescribed in sections 318, et seq., of the Code of Civil Procedure. The court indeed finds that his action was barred by these sections, but this finding is attacked, and I can discover in the record no evidence of adverse occupancy or payment of taxes to support it.
Of course, if Mrs. Dennis was administratrix, as we hold she was, a right to maintain this action accrued to her as representative of the heirs and creditors immediately upon the execution of her deed—i. e., in the year 1883, and this right of action, •without reference to the provisions of sections 1573 and 1574 of the Code of Civil Procedure, was barred by five years’ adverse possession and payment of taxes under the general statute of limitations. But, as above stated, proof on these points is lacking, and, if the judgment against the minor plaintiff could not be sustained upon other grounds, I should be compelled to hold ■the order denying a new trial erroneous.
But the defendants did not rely alone upon the statutes of *51limitation. They rely also upon a judgment quieting their title to the lands in controversy.
It seems that three or four years after the sale of the land in controversy by the administratrix the defect in the proceedings was discovered, and she was informed that legal proceedings were necessary to cure the infirmity in the title. The exact nature of the defect was not disclosed to her, and was, perhaps, purposely concealed, but with full knowledge that the title was defective by reason of some irregularity of procedure, and without making any inquiry as to the extent to which it affected the title, she authorized the employment of an attorney to take steps to cure it. He for that purpose commenced an action in the name of the administratrix against her vendee and. his successors to quiet the title. The proceedings in that case, which are entirely regular in form, resulted in a judgment in favor of the defendants, and upon that judgment the defendants herein rely. It is contended'in behalf of the plaintiffs that they are not bound by that judgment because it was collusive and fraudulent.
There can be no doubt that the object of all parties to that action was simply to cure the defective title of the defendants, and that there was no real controversy waged between them. But there is equally little doubt that the object was entirely commendable. The plaintiff had -received the full value of the land, and by her fault the title of the purchasers was defeotive. It iwas her duty to do what lay in her power to perfect the title if she intended to keep the price of the land. This duty she seems to have recognized, and her agent and attorney were .given authority to proceed accordingly. What they did in suffering a judgment in favor of the purchasers was precisely what they were expected and in effect instructed to do. The result accomplished was equitable and just, and there is no equity in the demand of the plaintiffs that it be set aside.
Rehearing denied.